            Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 1 of 52




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
           Plaintiff,                 )
                                      )
        v.                            )
                                      )
 FIFTY-THREE VIRTUAL CURRENCY         )
 ACCOUNTS,                            )
                                      )
 ONE HUNDRED TWENTY-SEVEN             )
 VIRTUAL CURRENCY PROPERTIES,         )
                                      )
 FIVE ACCOUNTS HELD AT                )
                                        Civil Action No. 20-cv-2227
 FINANCIAL INSTITUTION 1,             )
                                      )
 THE ALQASSAM.NET DOMAIN,             )
                                      )
                                      )
 THE ALQASSAM.PS DOMAIN,              )
                                      )
 -- and –                             )
                                      )
 THE QASSAM.PS DOMAIN                 )
                                      )

               Defendants.


      UNITED STATES’ VERIFIED COMPLAINT FOR FORFEITURE IN REM
       COMES NOW, Plaintiff the United States of America, by and through the United States

Attorney for the District of Columbia, and brings this Verified Complaint for Forfeiture In Rem

against the defendant properties, namely: fifty-three virtual currency accounts (Defendant

Properties 1, 2, 3, 131 through 180), one hundred and twenty-seven virtual currency properties

(Defendant Properties 4 through 130), five accounts held at Financial Institution 1 (Defendant

Properties 181 through 185), the alqassam.net domain (Defendant Property 186), the

alqassam.ps domain (Defendant Property 187), and the qassam.ps domain (Defendant Property
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 2 of 52




188) collectively, the “Defendant Properties”, which are listed in Attachment A. The United

States alleges as follows in accordance with Rule G(2) of the Federal Rules of Civil Procedure,

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

                 NATURE OF ACTION AND THE DEFENDANTS IN REM
       1.      This in rem forfeiture action arises out of an investigation by the Internal Revenue

Service – Criminal Investigation’s Cyber Crimes Unit (“IRS-CI”), Homeland Security

Investigations (“HSI”), and Federal Bureau of Investigation (“FBI”) into online fundraising

activities conducted by Hamas’s military wing, the al-Qassam Brigades. The fundraising was

facilitated, in part, through the use of social media and the organization’s three official websites,

Defendant Property 186, Defendant Property 187, and Defendant Property 188 (collectively

the “al-Qassam Brigades’ Websites”).

       2.      The owners of the Defendant Properties, as well as the users and administrators of

the al-Qassam Brigades’ Websites, knowingly and willfully conspired with others, and acted

individually, to commit the following violations: laundering monetary instruments, in violation of

18 U.S.C § 1956(a)(2), operating unlicensed money transmitting businesses, in violation of 18

U.S.C. § 1960, and providing material support or resources to a designated foreign terrorist

organization, namely Hamas, in violation of 18 U.S.C § 2339B. As such, the Defendant Properties

are subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A), as property involved in, or traceable

to, a financial transaction in violation of 18 U.S.C. §§ 1956 or 1960.

       3.      The Defendant Properties are also subject to forfeiture pursuant to 18 U.S.C.

§§ 981(a)(1)(G)(i), as all assets, foreign or domestic, or sources of influence, of Hamas, which is

a designated foreign terrorist organization, engaged in planning or perpetrating any federal crime

of terrorism (as defined in 18 U.S.C. § 2332b(g)(5)) against the United States, citizens or residents




                                                 2
              Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 3 of 52




of the United States, or their property, and as assets affording any person a source of influence

over any such entity or organization.

                                  JURISDICTION AND VENUE
         4.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355.

These statutes confer original jurisdiction to district courts of all civil actions, suits, or proceedings

commenced by the United States and any action for the forfeiture of property incurred under any

act of Congress.

         5.     Venue is proper pursuant to 28 U.S.C. §§ 1355(b)(1)(A) & (b)(2) and 28 U.S.C.

§ 1395(c).

                            FACTS GIVING RISE TO FORFEITURE

    I.        DEFINITION OF TERMS

          A. Bitcoin

         6.     Bitcoin (“BTC”) is a decentralized virtual currency, which is supported by a peer-

to-peer network. All transactions are posted to a public ledger, called the Blockchain (which can

be seen at https://Blockchain.info). Although transactions are visible on the public ledger, each

transaction is only listed by a complex series of numbers that do not identify the individuals

involved in the transaction. This feature makes BTC pseudo-anonymous; however, it is possible

to determine the identity of an individual involved in a BTC transaction through several different

tools that are available to law enforcement. For this reason, many criminal actors who use BTC

to facilitate illicit transactions online (e.g., to buy and sell drugs or other illegal items or services)

look for ways to make their transactions even more anonymous.

         7.     A BTC address is a unique token; however, BTC is designed such that one person

may easily operate many BTC accounts. Like an e-mail address, a user can send and receive BTC

with others by sending BTC to a BTC address. People commonly have many different BTC


                                                    3
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 4 of 52




addresses and an individual could theoretically use a unique address for every transaction in which

they engage. A BTC user can also spend from multiple BTC addresses in one transaction;

however, to spend BTC held within a BTC address, the user must have a private key, which is

generated when the BTC address is created and shared only with the BTC-address key’s initiator.

Similar to a password, a private key is shared only with the BTC-address key’s initiator and ensures

secured access to the BTC. Consequently, only the holder of a private key for a BTC address can

spend BTC from the address. Although generally the owners of BTC addresses are not known

unless the information is made public by the owner (for example, by posting the BTC address in

an online forum or providing the BTC address to another user for a transaction), analyzing the

Blockchain can sometimes lead to identifying both the owner of a BTC address and any other

accounts that the person or entity owns and controls.

       8.      BTC is often transacted using a virtual-currency exchange, which is a virtual-

currency trading platform and bank. Virtual currency exchanges typically allow trading between

the U.S. dollar, other foreign currencies, BTC, and other digital currencies. Many virtual-currency

exchanges also act like banks and store their customers’ BTC. Because these exchanges act like

banks, they are legally required to conduct due diligence of their customers and have anti-money

laundering checks in place. Virtual currency exchanges doing business in the United States are

regulated under the Bank Secrecy Act, codified at 31 U.S.C. § 5311 et seq., and must collect

identifying information of their customers and verify their clients’ identities.

       9.      BTC is just one of the virtual currencies and tokens available for trading on most

virtual currency exchanges.     Some of the other major virtual currencies, based on market

capitalization, include Ethereum (ETH), XRP, EOS, Tether (USDT), BSV, Stellar (XLM), and

LEO.




                                                  4
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 5 of 52




        B. Blockchain Analysis

       10.    While the identity of the BTC address owner is generally anonymous (unless the

owner opts to make the information publicly available), law enforcement can identify the owner

of a particular BTC address by analyzing the Blockchain. The analysis can also reveal additional

addresses controlled by the same individual or entity. For example, a user or business may create

many BTC addresses to receive payments from different customers. When the user wants to

transact the BTC that it has received (for example, to exchange BTC for other currency or to use

BTC to purchase goods or services), it may group those addresses together to send a single

transaction. Law enforcement uses sophisticated, commercial services offered by several different

Blockchain-analysis companies to investigate BTC transactions. These companies analyze the

Blockchain and attempt to identify the individuals or groups involved in the BTC transactions.

Specifically, these companies create large databases that group BTC transactions into “clusters”

through analysis of data underlying BTC transactions.

       11.    Through numerous unrelated investigations, law enforcement has found the

information provided by these companies to be reliable. The third-party Blockchain-analysis

software utilized in this case is an anti-money laundering software used by banks and law

enforcement organizations worldwide.       This third-party Blockchain analysis software has

supported many investigations, and been the basis for numerous search and seizure warrants, and

as such, has been found to be reliable. Computer scientists have independently shown that they

can use “clustering” methods to take advantage of clues in how BTC is typically aggregated or

split up to identify BTC addresses and their respective account owners.

       12.    Since the Blockchain serves as a searchable public ledger of every BTC transaction,

investigators may trace transactions to BTC exchangers.       Because those exchanges collect




                                                5
              Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 6 of 52




identifying information about their customers, subpoenas or other appropriate process submitted

to these exchangers can, in some instances, reveal the true identity of the individual responsible

for the transaction.

         C. Money Service Businesses

        13.     18 U.S.C. § 1960(a) provides in relevant part that “[w]hoever knowingly conducts,

controls, manages, supervises, directs, or owns all or part of an unlicensed money transmitting

business” shall be guilty of a federal offense. The term “money transmitting business” is defined

as “includ[ing] transferring funds on behalf of the public by any and all means including but not

limited to transfers within this country or to locations abroad by wire, check, draft, facsimile, or

courier.” 18 U.S.C. § 1960(b)(2).

        14.     Under 18 U.S.C. § 1960(b)(1)(B), it is a violation to operate a money transmitting

business without “comply[ing] with the money transmitting business registration requirements

under section 5330 of title 31, United States Code, or regulations prescribed under such section.”

In turn, 31 U.S.C. § 5330(a)(1) requires anyone who owns or controls a money transmitting

business to register with the Secretary of the Treasury.

        15.     Federal regulations issued pursuant to 31 U.S.C. § 5330 define a category of

“Money services businesses” (“MSBs”) which include “Money transmitter[s].”                   31 C.F.R.

§ 1010.100(ff)(5). Money transmitters are defined broadly, and include anyone who “accept[s] . . .

currency, funds, or other value that substitutes for currency from one person and . . . transmit[s] . . .

currency, funds, or other value that substitutes for currency to another location or person by any

means,” as well as “[a]ny other person engaged in the transfer of funds.                     31 C.F.R.

§ 1010.100(ff)(5)(i)(A)-(B).     All MSBs are required to register with the Financial Crimes




                                                   6
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 7 of 52




Enforcement Network (“FinCEN”), a division of the U.S. Department of Treasury, unless specific

exemptions apply. 31 C.F.R. § 1022.380(a)(1).

       7.      Virtual currency exchangers qualify as a “money transmitting business” within the

meaning of both 18 U.S.C. § 1960(b)(1) and 31 U.S.C. § 5300. See United States v. Harmon, No.

19-CR-395 (BAH) (D.D.C. July 24, 2020); United States v. E-Gold, Ltd., 550 F. Supp. 2d 82, 87-

97 (D.D.C. 2008).

       16.     FinCEN has issued formal guidance classifying virtual currency exchangers as

MSBs, and thus subject to the federal registration requirement. See Dep’t of the Treasury FinCEN

Guidance, Application of FinCEN’s Regulations to Persons Administering, Exchanging, or Using

Virtual Currencies, FIN-2013-G001 (Mar. 18, 2013), at 3 (“An administrator or exchanger that

(1) accepts and transmits a convertible virtual currency or (2) buys or sells convertible virtual

currency for any reason is a money transmitter under FinCEN’s regulations, unless a limitation to

or exemption from the definition applies to the person.”) (emphasis in original).

       17.     Virtual currency exchangers abroad are covered by 18 U.S.C. § 1960, and thereby

must comply with the registrations requirements of 31 U.S.C. § 5300, if, as part of their money

transmitting business, they “transfer[] funds on behalf of the public by any and all means including

but not limited to transfers within this country or to locations abroad by wire, check, draft,

facsimile, or courier.” See 18 U.S.C. § 1960(b)(2) (emphasis added). Notably, the statute

explicitly contemplates the regulation of foreign commerce under its purview, defining “money

transmitting businesses,” as those affecting “interstate or foreign commerce.” See 18 U.S.C.

§ 1960(b)(1) (emphasis added).

       18.     FinCEN has also issued formal guidance classifying “foreign entities” who engage

in MSB “activities in the United States” as subject to the federal registration requirement. See




                                                 7
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 8 of 52




Dep’t of the Treasury FinCEN Guidance, FinCEN Clarifies Money Services Businesses

Definitions Rule Includes Foreign-Located MSBs Doing Business in U.S., FIN-2011-3 (Jul. 18,

2011), at 1. “This requirement arose out of the recognition that the Internet and other technological

advances make it increasingly possible for persons to offer MSB services in the United States from

foreign locations.” Id. at 2.

II.    CURRENT INVESTIGATION OF TERRORIST FUNDING

       A. Designation of Hamas and the al-Qassam Brigades

       19.     On October 8, 1997, by publication in the Federal Register, the United States

Secretary of State designated Hamas as a Foreign Terrorist Organization (“FTO”) pursuant to

Section 219 of the Immigration and Nationality Act. On October 31, 2001, the Secretary of State

also designated Hamas as a Specially Designated Global Terrorist under Executive Order 13224.

As part of this designation, the Secretary of State listed a number of aliases for HAMAS, including,

Izz Al-Din Al-Qassim Brigades, Izz Al-Din Al-Qassim Forces, Izz Al-Din Al Qassim Battalions,

Izz al-Din Al Qassam Brigades, Izz al-Din Al Qassam Forces, and Izz al-Din Al Qassam

Battalions. To date, Hamas remains a designated FTO.

       20.     The Office of Foreign Assets Control (“OFAC”) has also targeted Hamas with three

sanctions programs, codified at 31 C.F.R. Part 594, 31 C.F.R. Part 595, and 31 C.F.R. Part 597.

       21.     The State Department’s 2018 Country Report on Terrorism noted that the al-

Qassam Brigades branch of Hamas had conducted numerous attacks, including large-scale suicide

bombings against civilian targets in Israel. This annual reporting also explains that Hamas and its

components, including the al-Qassam Brigades, rely heavily on donations from Palestinian

expatriates around the world, including in North America.




                                                 8
                  Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 9 of 52




            B. Terrorist Fundraising Campaign

            22.     The al-Qassam Brigades began a BTC fundraising campaign in early 2019. This

campaign progressed in three stages as outlined below. In stage one, the al-Qassam Brigades

solicited donations from supporters and requested BTC be sent to a single BTC address,

Defendant Property 1, hosted at a U.S.-based BTC exchange. In stage two, the al-Qassam

Brigades requested donations be sent to a single BTC address, Defendant Property 4, located

within the al-Qassam Brigades’ controlled infrastructure, rather than at a third-party hosted BTC

exchange. Finally, in stage three, the al-Qassam Brigades developed and relied on technology that

generated new unique BTC addresses for each donation, specifically, Defendant Properties 14-

130.

                  a. STAGE ONE

            23.     Stage one involved the following Defendant Properties, as described below:

 Defendant                                         Account Identifier
 Property
     #
     1                              3PajPWymUexhewHPczmLQ8CMYatKAGNj3y

        2                             3LrjAKNfnyX2BGmor6ZNxvZutM1Q3KEejZ

        3                             1HrPF5CPqJiWbkroxheU5LcHL7bZNDi76v

       177                            1D9jDMKhss9vtmeRWeBA6tmts52JoQyezk

       178                             1JJrTJgxSNqEPDrRBogD7odjvCwuog9Cqb


            24.     On or about January 31, 2019, a user with the registered name, “alqassam brigades”

opened Defendant Property 1 at Virtual Currency Exchange 1 and was given a BTC deposit

address starting with 3Paj. The user of Defendant Property 1 provided Virtual Currency

Exchange 1 with the e-mail address and a Palestinian phone number to register the account.




                                                    9
              Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 10 of 52




Defendant Property 1 was accessed from an IP addresses located within Gaza in the Palestinian

territory.

        25.     Also on or about January 31, 2019, the al-Qassam Brigades began a public

fundraising campaign, soliciting BTC donations on social media. Specifically, a Twitter account

identified as the “official account of the Al-Qassam Brigades” posted a call for supporters to

“Donate for Palestinian Resistance via Bitcoin.” The post displayed Defendant Property 1, the

aforementioned BTC deposit address starting with 3Paj, as the address to which donors could send

their funds to the al-Qassam Brigades.




        26.     That same day, on or about January 31, 2019, Defendant Property 2 was created

at Virtual Currency Exchange 1 and assigned an account number ending in 1ae06. The account

was registered with a Palestinian phone number and the email address allmohbllah@gmail.com.

The Palestinian IP address used to create Defendant Property 2 resolved to the same Palestinian

IP address that was used to log into Defendant Property 1 on the same date. Additionally,




                                              10
              Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 11 of 52




Defendant Property 1 and Defendant Property 2 were created within a couple hours of each

other, as were their respective linked email accounts. Defendant Property 2 conducted no

transactions.

        27.      Persons creating “burner accounts” often create multiple accounts at the same time

from the same computer. Defendant Property 2 appears to be a burner account used by the same

co-conspirators seeking donations for the al-Qassam Brigades.

        28.     On or about May 11, 2017, Defendant Property 3 was created at Virtual Currency

Exchange 1. The account was registered using a physical address in the Palestinian territory, a

verified Palestinian phone number, and was logged into from IP addresses resolving to the

Palestinian territory.

        29.     Based on Blockchain analysis, on or about January 31, 2019, Defendant

Property 3 sent two BTC payments, each worth approximately $1, to Defendant Property 1.

These transactions occurred within hours of the opening of Defendant Property 1. These types

of payments are consistent with “test transactions,” typically nominal deposits, which in this case

were likely intended to confirm that Defendant Property 1 was open and able to receive funds.

        30.     Defendant Property 3 also received funds from two additional accounts that

belonged to the same accountholder, Defendant Property 177 and Defendant Property 178,

which were held at Virtual Currency Exchange 11 and Virtual Currency Exchange 9, respectively.

              b. STAGE TWO

        31.     Stage two involved the following Defendant Properties, as described below:

 Defendant                                      Account Identifier
 Property
     #
     4                          17QAWGVpFV4gZ25NQug46e5mBho4uDP6MD




                                                11
               Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 12 of 52




     5                             1KDFQFnFfy9gJgXF18U3vpfeJQAeixPp1K

     6                             1HQhQfFPesW8znZdsdizHnA8ggvtc6NJ4k

     7                           1AW9z69zW2Wpg5i2gFs9YzkvZLjzDNx5VG

     8                            14EwXyqiB3yVLDJ1zVNevvEDpyyhBdnzjk

     9                           14S3GUHsqSY2am6yCPqEhb72sECUUbnRtE

     10                            14dRMzjmatz7zkc7iRYaitMvw4YPxXJYHf

     11                          1JJQceg2YZuCsJxUvAAVwU2YH4wDwxQoy6

     12                          1EQFWyM1gTus8cnuwHQErnaED3um1py2pF

     13                            19ncZQTCBfvfW5bsM7v3Pe7t6nzu4GZy4r


         32.     On or about February 1, 2019, the al-Qassam Brigades expanded its social media

fundraising campaign, seeking additional BTC donations to be sent to a new BTC deposit address

starting with 17QAW (“Defendant Property 4”). Defendant Property 4 was registered using

the same email account used to register Defendant Property 1.




                                               12
                Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 13 of 52




          33.     Using commercially-available reliable third-party Blockchain analytics software,

law enforcement learned that Defendant Property 4 has been clustered (a process described

above) with nine other BTC addresses, specifically, Defendant Properties 5 through 13. These

ten BTC addresses comprise stage two, as the clustering together of BTC addresses reflects

common ownership/control.

          34.     As of August 7, 2020, Blockchain analysis shows that the stage two operation has

collected approximately 1.16938125 BTC via 65 transactions.

                c. STAGE THREE

          35.     The first two stages relied on static BTC addresses, i.e., a single fixed account

number that could receive donations from anyone. Virtual currency exchanges could easily

monitor the single static address on the Blockchain and evaluate their exposure to this terrorist

funding campaign, and subsequently began to freeze transactions associated with these BTC

addresses.

          36.     In stage three, the al-Qassam Brigades, instead, began providing donors on its

official website, Defendant Property 186, which law enforcement accessed while in Washington,

D.C., a dynamic BTC address system, wherein the website created a new unused BTC address for

each individual wishing to fund the al-Qassam Brigades. Like an e-mail address, there is typically

no charge to create a new BTC address. There are hundreds of millions of BTC addresses currently

in use.

          37.     The al-Qassam Brigades’ website included a reCAPTCHA human verification

system provided by Google so that BTC addresses could not be harvested automatically. The al-

Qassam Brigades also created two additional official sites located on the Palestinian domain to

raise BTC for the campaign, Defendant Property 187 and Defendant Property 188. All three




                                                 13
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 14 of 52




websites, according to subpoena, publicly available information, and search warrant returns, were

registered and administered by the same individual.

       38.     One of the Palestinian domain sites, Defendant Property 187 appears identical to

Defendant Property 186, providing the exact same information and instructions for contacting

and donating to the organization.




       39.     The other official website, Defendant Property 188, while not identical, relies on

the same military photographs and information as the other two websites. Additionally, it similarly

seeks BTC donations, linking users, with a click on the below image, directly to Defendant

Property 187 for this purpose.




                                                14
            Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 15 of 52




      40.     Clicking on the BTC symbol at the bottom right corner of the homepage of

Defendant Property 186 and Defendant Property 187, shown here, led to a BTC donation page

embedded within the same domain. Donors clicked on this donation page, which generated 117

unique BTC addresses. These 117 addresses represent Defendant Properties 14-130.




                                            15
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 16 of 52




       41.     Stage three is still active and ongoing.   As of August 7, 2020, Defendant

Properties 14 through 130 received approximately 2.39361558 BTC via 124 transactions. Many

of these BTC addresses clustered together within third-party Blockchain analytics software

demonstrating common ownership. These Properties are identified as follows:

 Defendant                                     Account Identifier
 Property #
     14                             31hnjnw7Xe8e183u2qffHt4qpLFLfergmF

     15                           31idyYGpkmev8S1Kve8TvHExYdFeDM2saV

     16                          31iUH4sRXJt9F8MnnpVY1HAxUZ1qZQ4Z7x

     17                            31iZbakXU1arYMMyiCgceipKjUxCF19N5j

     18                          31jbxdhDYxkB6ULhsk7VMLsNB3KQgTREUZ

     19                           31k6eLZLTP1adv7EqZNkbnd8Jm1oHnULuP

     20                          31mnD8FtBVyHh6CCFsUwiTFHuu6RMTCjcR

     21                          31mUJqpqH8HLsGaxMdARTgdPHkbWbq2yuQ

     22                           31n5MTyfWEFFm7pXf7e9Qt2i5Ec8jKA1py

     23                           31nob3VbXpByQZBuvHdFF1vcwjBoSd1xJF

     24                          31o5C1u66MjVZMrcJHzHYuQFk9XuDUznqX

     25                            31osZ4w7nPC2wbezG3fhu7fraUNBeEfdyA

     26                           31ot27eWxmxbQtVWmpiSyuakJNKqwc4uSZ

     27                          31otG9J9PWZ5GuUaAFVwuzP5nrAX6sVNh8

     28                            31p9vft5AqYgt7uPxTXCis97zHE2E8RkTG

     29                           31pmPV1XpevjEUzPtmr5sDXm8s4YzTyaS2

     30                         31pWw13YTX5h9EY6T5hjcRDT4bDF6cQMXR

     31                          31pYNazDxCwnhAyVCNqpELTE66qi4KcEA5



                                             16
     Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 17 of 52




32                     31qeJQa6Y6LL74HDBe5ZkuE7GxfMvUAh7t

33                      31qk3S4hqj5KfedbVo45nFdvrXQ6TnYtY2

34                    31qMgW6GideWcAHTdYf4GN3UEKEzVTP6jb

35                    31qv732ydN8kbUyLYbv5QBNDyHRbRqL5wo

36                     31rbKDq1pwA1GLHwa82cySVrkTo1R6htMK

37                    31rhvmw3BPW9bYXvV6RJ4ZuwgUP2QbN6Wp

38                     31rQoLSQkVa2SQhgRByhrM5e69KaKPntpp

39                      31rZQb9DM2Fz5Yqi47UTsZ3FttETRAvbeu

40                      31s1NZm8S16JsedBDJcSX815ikhNCkro28

41                       31spTrrz7g2nCtf7JPVFrsAwiQi6SGJygU

42                   31tKBTcV4bWYLEXzSwByPuJWmEnWkNUXNs

43                      32LjBurh7tKVpxmhhEhfPUnKYzV7jxzane

44                    33mskKAPj8RVaFcSaCDtWtpCQYNCp4dFLw

45                     344Aycb4ZzEZXEF26qgbGrfYjFEqMJbN6F

46                      38vt9RRxHJboCyFbTieWT1sFKxbacKeBgg

47                     3AHkpUF4zgvxVxRPKNrTQyo4NrZ1PH8x5Z

48                     3CafimPzKw8ZhXQyQjojD2GDNpwsaQb12J

49                     3DTLocTRA6s4LyZGnSN5g4aRfLd8FVaxHh

50                    3Ea4umPPeQGELifMTXWmkJAZCzijBuYtVm

51                      3EaD7SfNXda1LujuB1fyi8mzuA1qmrsUAq

52                     3EaGnTmpjGYRSV2KAkrgP6zg2uhPHAw15o

53                     3EaKhQrXE2oZ6b74H7ML2SipNU7cdXhqDz

54                     3EaPVCEnRRWZ96qJR8p6JgvgeTmGshvZRy



                                 17
     Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 18 of 52




55                   3EbyqWHMMzE96mMmB6bASnXsaGinwq7now

56                     3EciaU3UgTycJvmD2KC4YG4NBoh6fqpZFU

57                     3EcQ7XQXQiSS27LgV3hrvsXFntN7GxAxzf

58                   3EdXMhAWLKg7PJfLbEKRCMm8Ldm6dsZDzT

59                    3EeAr4pt2n9wjeFWY5XXTK1AGcmfTLG2hB

60                     3Eein3xzdKxrvKQQJp5Y5H8cbqrhoEKW1N

61                     3EekremuSe1bnR43w9nZMG2W7YMkbvgPEa

62                    3EemNUbRZoov3jp38BZuAJhSXxnSKQRN9F

63                     3EeNxvKupEyozjPEvoccaZBQN2TVTgndgP

64                    3EeqkFMzUEPMpB4PZeDe1yHBmLVSiQ6QdX

65                      3EeyeaD1YXwrkQGeYgo7QsoJi9tL9CZrxw

66                     3EfH1Jk9JBqu6cHqXWUysRiM16HS5bjeK6

67                   3EfKyF6eCRVTmvoMXPk8jUgDWfMXXAhhVq

68                     3EfUV43ULkkxsezDDbfnh9acBWhCNXQw3p

69                     3EfYuiuGvoU6quCSD7RNHBQAngqkfjtu75

70                     3EfzSMeN4ds6HXTWP4FZeVZynJTSvvtUgN

71                     3EgLDToL4NS51KC7LzY8rw6CsLeaoUVzzz

72                      3Egn1PtQuctJViaK5E9gn2BYUZ9vkoyhQY

73                     3Egrrh9KgqYYnwoTic2mGrNNqUg7H2xMzt

74                      3EguPmkenPJa5ezKgRi41nnnz7JwUvexfy

75                    3EWxNDQg52QH7ZXrAfxU22T5XyKCtxUG8Q

76                     3EX4bu9vjudVXnFEXJq7pRW7qboPLPcCpU

77                    3EX9MLM6pTK6nvajFj4woTx2nT7NXBXrLZ



                                 18
      Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 19 of 52




78                      3EXBCqAR9jW2XJsGK6pAifLhZrg76vDJxF

79                     3EXUxdgs5JjmBTvhpCCtyYXveHXW9Ykxmc

80                     3EXzujBDN5cVDeRgysMpQjyK8AZ3eZ7m5L

81                      3EY8Ln5c51jwY4x7pKroCETEAK6Ch4EDVu

82                       3EYc9agtyf5xjdX6gjXNXQVvxUb3UNtTzc

83                       3EYwWQxei7iFczcr99LcJAa5pFtFdyQrYX

84                      3EZ6VeppfgZc3bGuefA7V5g17i9BnnNVWD

85                       3EZetpgN7K5jow7sv9dKQZ2tL6JfNJU4Hy

86                      3EZf21ULWjqpLDtzJU1qbfqxgHqaPDpdUD

87                    3EZfMVxWBNBUm23HUvvaQXcET3WbkR34oS

88                       3EZG4CNSAiDchj5mU5NehxtqVZgJqj3tuN

89                     3EZQYLt6XAaWgwqm6PUHAKPGcfNtt3oY6T

90                     3EZvc5LA6WjchP7VWY3BohXZ6u73xo3WcE

91                      3EZx1DuWqwuRhErsoZJva2ibp8FUuYjBvC

92                      3Fq8LkKoJU61MVqL7HJiPR3ecEpxEmqKkU

93                       3FqsDefk77P9jQKbnM9qyQiyF13JFYcHTR

94                       3FqsDefk77P9jQKbnM9qyQiyF13JFYcHTR

95                     3FqV49yKKscsMV3JLmEX6NBm92bdZB83SZ

96                     3FqV49yKKscsMV3JLmEX6NBm92bdZB83SZ

97                      3Fr2ejXvkk7ccWx4of2TTBkkN4Z8PhmBkW

98                      3Fr2ejXvkk7ccWx4of2TTBkkN4Z8PhmBkW

99                      3Fr4DFkumQffMD9crpSxSP4oQ2dQRA75Ev

100                     3Fr4DFkumQffMD9crpSxSP4oQ2dQRA75Ev



                                  19
      Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 20 of 52




101                    3Fr9hEMfYCnRoNyd9wEBJPMVgSEgVRxFXT

102                     3FraSMiSHqntVAxiAiaPaD2z2K1YMvmSu9

103                      3Freatgh7mpUhSjvrzUvDR4kR23ERYu3Gz

104                      3FrfgNJ6cMoLt4DvSokLRWJYhs3iR58uG6

105                     3FrGKydHtTg1mgrwzaBdCF2TLq6dne7sQW

106                    3FrgLnW4DQWJQXkaHQm1rvH4GFk7MPpRzy

107                      3Frh4A8Tecb1YFsf9T64TCvE6XCqv17Mse

108                    3FricPpCwRFkL7zvYBKNEYMGUQp5F7Qj47

109                    3FrP22X7MGdQZX66FHDPsrMvGoxFzFxxSD

110                     3FrPk5dAyqSpvs1bM43hRFHwHVmnosHw3B

111                     3FrRV3hZKuBJmd9oEHuwPbq4Dq1f49yzus

112                      3FrS1Vm2Vha1JrMTrGiyCxpwjvEx27cfS8

113                     3FrSvZWjvDSGrRDPG6fdwEEEsUkrY65ZU7

114                     3FrTayH9wkCnNkTTkfuqx7SVQQzzCQd5Cp

115                     3FrUtZ3dXoGNDWejDbXanYEfZR56JyiLsT

116                      3FrVsAxKhtau1kcjVY8iXQNo2i1uZD6orS

117                     3FrZphLBUTm9aTiXhnZTA3piVJ4oTxjpBU

118                      3FtDtZdVMY53Jjk8fCPxydXb633jFdj3wo

119                     3FtHfUNd2zgSY8FNW4Aq2f88wwSYiyVacg

120                       3Ftpn5gXf79Zurdf7PYGfQZiipgVqEiUkg

121                     3FvrNAv5KaEWVA7o8JJKFqeCfCP28JqRDt

122                    3FvV3xyheg6BWAjX8Yy6dcENRfmhMnAZ6a

123                     3Fw3NTwtmk8zQuwg6s2FPniXWPKirfqAgP



                                  20
              Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 21 of 52




       124                          3FWSkG5NmyXF3rqMav7piXiJUDYzKpgFRT

       125                       3JaDQWNPyysYRcNNQxgkwSUpApXvn3XkBW

       126                          3La8eKaybxVeBLDxGNSyydVRoX9ZxjrDCW

       127                           3LhP8JYJ77cj2eVXBasY92Z6omTyRbUdbh

       128                           3Ngo99WAQieMEJGf5WJz2ycH1reFkjd6yg

       129                          3QGyLXfEdN1iPt21toAf4qhM4zQ8zsDMMy

       130                          3Qms9Dk4ViL2LNfup8J5fYLXYCWsXj43Qa


        42.     Notably,   the al-Qassam Brigades’ Websites         listed   the email address

fund@alqassam.ps as the point of contact. On or about October 24, 2019, an HSI undercover

agent (UCA) e-mailed fund@alqassam.ps to ask if his/her donation would be used to “fight the

occupation.”

        43.     Later that same date, the UCA received an e-mail from fund@alqassam.ps which

stated that donations would “be used to fight the occupation.” The e-mail also asked the UCA to

clarify the amount he/she intended to send so that “we can tell you the proper way to send.”

        44.     On or about October 25, 2019, the UCA sent an e-mail to fund@alqassam.ps and

asked the sender to “describe how my money will be used.” The UCA further explained that

he/she intended to donate $1,100.

        45.     On or about October 27, 2019, the UCA received an e-mail from fund@alqassam.ps

which stated that “your donation will make difference as no jihad will be committed without

money for buying weapons and training mujahideen. Moreover, the doors of jihad are many: by

word, by money, by fighting, etc.” Furthermore, the e-mail indicated that donations could be sent

via MoneyGram or Western Union.

III.    INFRASTRUCTURE OF THE AL-QASSAM BRIGADES’ WEBSITES


                                               21
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 22 of 52




       46.     During the course of the investigation, law enforcement discovered five accounts

held at Financial Institution 1, Defendant Properties 181 through 185, which were linked to the

al-Qassam Brigades’ Websites and supporting infrastructure. As detailed below, these accounts

either attempted to fund the server companies hosting the al-Qassam Brigades Websites or are

linked to the email accounts underlying the al-Qassam Brigades’ Websites.

 Defendant              Account Ending                              Email Address
 Property
     #
    181                      40816                                  Hamas Email 1

    182                      17365                                  Hamas Email 1

                                                                    Hamas Email 2

    183                      01709                                  Hamas Email 2

                                                                    Hamas Email 3

    184                      08539                                  Hamas Email 4

    185                      52104                                  Hamas Email 4


       47.     These Defendant Properties were utilized to support, maintain, and finance the

fundraising campaign, as follows:

               a.     On or about June 22, 2014, Defendant Property 181 attempted to send two

       payments to the website hosting companies for services provided for the al-Qassam

       Brigades’ Websites.

               b.     On or about October 14, 2018, Defendant Property 182 was registered

       with Financial Institution 1 using Hamas Email 1 and Hamas Email 2. These two email

       addresses are directly linked to the al-Qassam Brigades’ Websites. On or about December




                                              22
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 23 of 52




       24, 2018, Defendant Property 182 attempted to pay an outstanding website hosting

       service invoice relative to the al-Qassam Brigades’ Websites.

               c.     On or about March 24, 2014, Defendant Property 183 was registered with

       Financial Institution 1 with Hamas Email 2. On or about June 22, 2014 and June 25, 2014,

       Defendant Property 183 was used in an attempt to pay for website hosting services

       relative to the al-Qassam Brigades’ Websites.

               d.     On or about December 5, 2018, Defendant Property 184 was registered

       with Financial Institution 1 with Hamas Email 4. On or about December 5, 2018 and May

       17, 2019, Defendant Property 184 attempted to make two payments to a web design

       company.

               e.     On or about May 17, 2019, Defendant Property 185 was registered with

       Financial Institution 1 with Hamas Email 4.

IV.    ACCOUNTS OF DONORS TO THE FUNDRAISING CAMPAIGN

       48.     Throughout all three stages of the al-Qassam Brigades’ fundraising campaign, the

terrorist organization received donations from cryptocurrency accounts located at a variety of

virtual currency exchanges. As visualized in the chart below, Defendant Properties 131 through

178 sent virtual currency to the al-Qassam Brigades during one or more of the three stages of the

BTC fundraising campaign.




                                               23
           Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 24 of 52




           a. Virtual Currency Exchange 1:

     49.      The following donor accounts are located at Virtual Currency Exchange 1:

Defendant                                   Account Identifier
Property
    #
   131                        17cZ7CBhSPHn2gDkfNgrwNmHFDDHX7zC6q

  132                           1J6665h8Njpva6crm1VSFwW8BToNFxaPxz

  133                          1GeLggwn8GqtTW6CYFUwerybHkzcNqPqaX




                                             24
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 25 of 52




    134                         1Jp1Kwn43qzHWt7bGMdgZS9ZPbTi7rK9AY

    135                       1MgudcZEMXpB8uXUswuGHgDBTNmUZ8ZkZD

    136                        1PmAgUZXVvKMRcS37Hu2XVqdkovKG8ZPTk

    137                           1FUgt1eY69Ric3oaqtNK1xUex7dqph1eEv

    138                         3HB3GQhNxjfvPYKBYfUZwUVpSatqE8tHBb

    139                          3QqerQBe5duLc9YwqvKvDPAc3TJZxcfrsw

    140                         3E8yaNXEKQnnFMvnyyrwxaM9DaqNxHpFzP

    141                           3FeZrRq9nisxeR4RxBdj4DnhJSsABtGBAC

    142                         119Yw1qsUihJmBu68gcqgN36CrGy92d4aNX

    143                         32sVYnjTbnULtPKT8wuSNc7mzdwyuDDuAr


       50.     Defendant Properties 131 through 140 were registered at Virtual Currency

Exchange 1, under one account, using the same email address. During the approximate period of

April 3, 2019 to May 6, 2019, this account at Virtual Currency Exchange 1 containing Defendant

Properties 131 through 140 sent approximately 0.0035672 BTC via four transactions to

Defendant Properties 34, 38, 39, and 80, all of which, as noted above, were generated by the al-

Qassam Brigades during stage three.

       51.     During the approximate period of May 7, 2019 to June 23, 2019, Defendant

Property 141, another account at Virtual Currency Exchange 1, sent approximately 0.01641437

BTC via six transactions to Defendant Properties 52, 65, 55, 90, 63, and 89, which as noted above

were generated by the al-Qassam Brigades during stage three. This funding of the al-Qassam

Brigades, was the Defendant Property 141’s only activity.

       52.     Defendant Properties 142 and 143 were registered at Virtual Currency Exchange

1, under one account, using the same email address. On or about March 24, 2019, an account at


                                               25
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 26 of 52




Virtual Currency Exchange 1 holding Defendant Properties 142 and 143 sent approximately

0.00182397 BTC to Defendant Property 18, which as noted above was generated by the al-

Qassam Brigades during stage three.

             b. Virtual Currency Exchange 2:

       53.      The following donor accounts are located at Virtual Currency Exchange 2:

 Defendant                                   Account Identifier
 Property
     #
    144                       13gGNrqWGPN5XxYNnceWEgGykuHuaFhPFM

    145                         1LuGcrfVyQ8KK1QuQysZcgoRtg7nuU55DH

    146                                      User ID: 35764207

    147                          1DjYVV19zAuJPcXjn44is2CsAn4sW4it5W

    148                       15WrJ9vkvw46HGaD9PKpDLkGD6MCX8CEVR

    149                        14sXBGZZzeunJuyyA1fJY4tKyC5RM7WYTP

    150                        1LGcSmCwR2eMurxgwLeJtV9iRoLHCVNv3G

    151                          1Fyyfqjo4pvxwv6yqW5FrzrNspsYrX6ErX

    152                                      User ID: 20920319

    153                         1P49duqmF5PwRSEpmL13F9QS8y3jVe4zjW

    154                        1BU8uxGuoFeATAey8XG91Q6Ux23tTTeYyx

    155                          1DPuLoyzjjTsbGFNcWFu7eK52uYg1qFHtr

    157                                      User ID: 22237397

    158                          1XD6XifgGCsvcGBUzXqpNNnvC5j3y8gey

    159                        133sCL2aCviV8N1TLngFGco7CDhHDmwChR

    160                         1A55bZqCNtFgASJHG4FxTNiAsU3jTt7DVo




                                               26
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 27 of 52




    161                       1B7etAU8bG848QNXJjpe9XH9a1WrcWFm2Q


       54.     On or about February 1, 2019, Defendant Property 144, an account at Virtual

Currency Exchange 2, sent approximately 0.0295 BTC to Defendant Property 1, which as noted

above was the account registered to “alqassam brigades” at Virtual Currency Exchange 1 that was

used during stage one.

       55.     On or about January 31, 2019, Defendant Property 145, an account at Virtual

Currency Exchange 2, sent approximately 0.1428639 BTC to Defendant Property 1.

       56.     On or about February 1, 2019, Defendant Property 146, an account at Virtual

Currency Exchange 2, sent approximately 0.13747974 BTC to Defendant Property 1.

       57.     On or about January 31, 2019, Defendant Property 147, an account at Virtual

Currency Exchange 2, sent approximately 0.03130579 BTC to Defendant Property 1.

       58.     On or about January 1, 2019, Defendant Property 148, an account at Virtual

Currency Exchange 2, sent approximately 0.01112477 BTC to Defendant Property 1.

Additionally, Defendant Property 148 sent approximately 0.00765096 via two transactions to

Defendant Property 4, which as noted above was the BTC address used by al-Qassam Brigades

during stage two.

       59.     On or about February 1, 2019, Defendant Property 149, an account at Virtual

Currency Exchange 2, sent approximately 0.01058924 BTC to Defendant Property 1.

       60.     On or about April 4, 2019, Defendant Property 150, an account at Virtual

Currency Exchange 2, sent approximately 0.42139 BTC to Defendant Property 32, which as

noted above was generated by the al-Qassam Brigades’ Websites during stage three.

       61.     On or about April 23, 2019, Defendant Property 151, an account at Virtual

Currency Exchange 2, sent approximately 0.473 BTC to Defendant Property 150. Network logs



                                              27
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 28 of 52




from Virtual Currency Exchange 2 revealed that Defendant Property 150 and Defendant

Property 151 were logged into using the same devices from identical IP addresses on at least three

occasions, April 23, April 26, and May 22, 2019. The overlap of logins at the same period of the

BTC transfer indicates common control and related involvement in this scheme.

       62.     On or about February 3, 2019, Defendant Property 152, an account at Virtual

Currency Exchange 2, sent approximately 0.01542738 BTC to Defendant Property 4.

       63.     On or about February 4, 2019, Defendant Property 153, an account at Virtual

Currency Exchange 2, sent approximately 0.1338358 BTC via two transactions to Defendant

Property 4.

       64.     On or about February 28, 2019, Defendant Property 154, an account at Virtual

Currency Exchange 2, sent approximately 0.01604317 BTC to Defendant Property 4.

       65.     On or about February 5, 2019, Defendant Property 155, an account at Virtual

Currency Exchange 2, sent approximately 0.03448398 BTC to Defendant Property 4. Notably,

the owner of Defendant Property 155 did not provide identifying information upon opening the

account.

       66.     On or about March 13, 2019, Defendant Property 157, an account at Virtual

Currency Exchange 2, conducted its only transaction by sending approximately 0.00988427 BTC

to a BTC address starting with 17oT. Approximately thirty-five minutes later, BTC address 17oT

conducted its only transaction, sending approximately 0.00983953 BTC to Defendant Property

4.

       67.     On or about March 24, 2019, Defendant Property 158, an account at Virtual

Currency Exchange 2, sent approximately 0.0059799 BTC to a BTC address starting with 1Ewb.

Less than an hour later, BTC address 1Ewb sent approximately 0.00983953 BTC to Defendant




                                               28
               Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 29 of 52




Property 14, which, as noted above was generated by the al-Qassam Brigades’ Websites during

stage three.

       68.       On or about February 5, 2019, Defendant Property 159, at account at Virtual

Currency Exchange 2, conducted its only transaction by sending approximately 0.00932416 BTC

to Target Property 51, which, as noted above was generated by the al-Qassam Brigades’ Websites

during stage three.

       69.       On or about May 26 and 28, 2019, Defendant Property 160, an account at Virtual

Currency Exchange 2, sent approximately 0.0058 BTC and 0.00580817 BTC, respectively, to

Defendant Property 84, an address also generated during stage three.

       70.       On or about April 1, 2019, Defendant Property 161, an account at Virtual

Currency Exchange 2, conducted its only transaction by sending approximately 0.03675106 BTC

to a BTC address starting with bc1q. Approximately forty minutes later, BTC address bc1q sent

approximately 0.03743901 BTC to Defendant Property 29, an address generated by the al-

Qassam Brigades’ Websites during stage three.

             c. Virtual Currency Exchange 3:

       71.       The following donor account is located at Virtual Currency Exchange 3:

 Defendant                                    Account Identifier
 Property
     #
    156                           34vKeiCwwu5guBZhr4J8RbnKTus8q1j7Sa


       72.       On or about March 11, 2018, Defendant Property 156, an account created with

the same phone number and email address as Defendant Property 155, a donor account at Virtual

Currency 2, was created at Virtual Currency Exchange 3. As stated above, the owner of Defendant

Property 155 did not, and was not required to, provide identifying information to Virtual Currency




                                                29
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 30 of 52




Exchange 2. This was not the case, however, with Virtual Currency 3. Rather, upon opening the

account, the owner had to provide Virtual Currency Exchange 3 with personally identifying

information, to include a name and photo ID. Between March 29, 2018 and May 5, 2018,

Defendant Property 156 sent approximately 0.28121121 BTC to Defendant Property 155. By

purchasing BTC at Virtual Currency Exchange 3 and then sending it the BTC to Defendant

Property 155, which did not require personally identifying information to create, the

accountholder could layer and obfuscate payments to the al-Qassam Brigades.

             d. Virtual Currency Exchange 4:

       73.      The following donor accounts are located at Virtual Currency Exchange 4:

 Defendant                                   Account Identifier
 Property
     #
    162                         3A2KA243cB17yFFWEcWqffTi3c9CAvq8Dh

    163                          3JXrtFWn7kaoz75bPqD23kPpMtKZiK3j2w



       74.      On or about June 17, 2019, at account at Virtual Currency Exchange 4 controlling

Defendant Properties 162 and 163 sent approximately 0.007802 BTC to a BTC address starting

with 1GBm. Two days later, BTC address 1GBm conducted its only two transactions by sending

a total of approximately 0.00760121 BTC to Defendant Properties 61 and 62, which, as noted

above were generated by the al-Qassam Brigades’ Websites during stage three.

             e. Virtual Currency Exchange 5:

       75.      The following donor account is located at Virtual Currency Exchange 5:

 Defendant                                   Account Identifier
 Property
     #
    164                         35Yn5sRoasPArcXhN3Uz2HANn34rYg7ihG




                                               30
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 31 of 52




       76.      On or about May 12, 2019, Defendant Property 164, an account at Virtual

Currency Exchange 5, sent approximately 0.0132432 BTC to a BTC address starting with 35Yn.

Approximately ten minutes later, BTC address 35Yn sent approximately 0.00711878 BTC to

Defendant Property 83, which, was generated during stage three by the al-Qassam Brigades’

Websites, and approximately 0.00599242 BTC to a BTC address starting with 34rV. On or about

June 4, 2019, BTC address 34rV sent approximately 0.00505708 BTC to Defendant Property 57,

which was also generated during stage three.

             f. Virtual Currency Exchange 6:

       77.      The following donor account is located at Virtual Currency Exchange 6:

 Defendant                                     Account Identifier
 Property
     #
    165                        31mT7hQ7V6B58hfNVJchZTXP7gANpZjUjK

       78.      On or about March 25, 2019, Defendant Property 165, an account at Virtual

Currency Exchange 6, sent approximately 0.54374 BTC to Defendant Property 21, which, as

noted above was generated by the al-Qassam Brigades’ Websites during stage three.

             g. Virtual Currency Exchange 7:

       79.      The following donor account is located at Virtual Currency Exchange 7:

 Defendant                                     Account Identifier
 Property
     #
    166                       Account at Virtual Currency 7 identified by email


       80.      During the approximate period of July 11, 2019 to January 17, 2020, Defendant

Property 166, an account at Virtual Currency Exchange 7, sent approximately 0.02075 BTC via

nine transactions to Defendant Properties 70, 72, 95, 97, 117, 120, and 121, all of which were

generated by the al-Qassam Brigades’ Websites during stage three.


                                                 31
              Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 32 of 52




             h. Virtual Currency Exchange 8:

       81.        The following donor accounts are located at Virtual Currency Exchange 8:

 Defendant                                     Account Identifier
 Property
     #
    167                         3AwD6c5H2Hp6v73Md7Aon5n6HJU5YoBpDz

    176                           373k2ZQFXVsCtqdFyzRj7zmtsz1aP9dWoZ


       82.        On or about January 25, 2019, Defendant Property 167, an account at Virtual

Currency Exchange 8, sent approximately 0.02776332 BTC to a BTC address starting with 1KLY.

On or about February 1, 2019, BTC address 1KLY sent approximately 0.00287911 BTC to

Defendant Property 1, which as noted above, was the address used by the al-Qassam Brigades in

stage one of the fundraising scheme.

       83.        On or about January 31, 2019, Defendant Property 176, an account at Virtual

Currency Exchange 8, sent a total of approximately 0.01006699 BTC to a BTC address starting

with 17Wq. Less than an hour later, BTC address 17Wq conducted its only transaction, sending

approximately 0.00740805 BTC to a BTC address starting with 1DLf. On or about January 31,

2019, BTC address 1DLf then transferred approximately 0.0028948 BTC to Target Property 1.

             i.   Virtual Currency Exchange 9:

       84.        The following donor accounts are located at Virtual Currency Exchange 9:

 Defendant                                     Account Identifier
 Property
     #
    168                                    Account number: 11398678

    169                           1GgELQKEcqn572mvHKtzPBrjZ9L3bpKiLi

    170                                    Account number: 11436806




                                                 32
              Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 33 of 52




     171                          1Eg7YSoJiqUV7ERsDXiGKExtyJkkXR7NHr


       85.        On or about February 2, 2019, Defendant Property 168, an account at Virtual

Currency Exchange 9, sent approximately $806.98 worth of virtual currency to Defendant

Property 1, which as noted above, was the primary al-Qassam Brigades’ account for stage one

fundraising.

       86.        On or about February 7, 2018, Defendant Property 169, an account at Virtual

Currency Exchange 9, sent approximately 0.24577091 BTC to a BTC address starting with 1L8a.

On or about February 1, 2019, BTC address 1L8a sent approximately 0.02905279 BTC to

Defendant Property 1. Later that same day, BTC address 1L8a sent approximately 0.0286916

BTC to Defendant Property 4, the al-Qassam Brigades’ fundraising account for stage two.

       87.        On or about February 12, 2019, Defendant Property 170, an account at Virtual

Currency Exchange 9, attempted to send approximately $534.83 worth of virtual currency to

Defendant Property 4. This transaction failed because it was not conducted using BTC, the only

currency accepted by the al-Qassam Brigades in stage two. The donor then converted virtual

currency within Defendant Property 170 into BTC and tried once more to send the BTC to

Defendant Property 4. The potential donor was once again unsuccessful, as Virtual Currency

Exchange 9 blocked the transaction as part of its terrorist detection efforts.

       88.        On or about March 24, 2019, Defendant Property 171, an account at Virtual

Currency Exchange 9, sent approximately 0.00196498 BTC to Defendant Property 16, which as

noted above was generated by the al-Qassam Brigades’ Websites during stage three.

             j.   Virtual Currency Exchange 10:

       89.        The following donor accounts are located at Virtual Currency Exchange 10:




                                                 33
             Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 34 of 52




 Defendant                                   Account Identifier
 Property
     #
    172                                  Account number: 5806702

    173                                  Account number: 6971221

    174                         3QRGcu41GN8cGYkp49xrv8VB7prLkokzLk


       90.      On or about February 1, 2019, Defendant Property 172, an account at Virtual

Currency Exchange 10, sent approximately 0.00012 BTC to Defendant Property 1.

       91.      On or about February 4, 2019, Defendant Property 173, an account at Virtual

Currency Exchange 10, sent approximately $5.87 worth of virtual currency to Defendant

Property 1.

       92.      During the approximate period of April 12, 2019 to May 25, 2019, Defendant

Property 174, an account at Virtual Currency Exchange 10, sent a total of approximately 0.004785

BTC via six transactions to Defendant Properties 39 and 91, which as noted above were generated

by the al-Qassam Brigades’ Websites during stage three.

             k. Virtual Currency Exchange 11:

       93.      The following donor account is located at Virtual Currency Exchange 11:

 Defendant                                   Account Identifier
 Property
     #
    175                        1Mduu84x4Wm7FWm5vgaNvtk3APhEw1661t


       94.      On or about February 2, 2019, Defendant Property 175, an account at Virtual

Currency Exchange 11, sent a total of approximately 0.15659642 BTC via two transactions within

15 minutes to a BTC address starting with 182r. Within an hour, BTC address 182r sent

approximately 0.086496 BTC to Defendant Property 4 and approximately 0.0028812 BTC to




                                               34
               Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 35 of 52




Defendant Property 12, accounts both generated by the al-Qassam Brigades during the

fundraising campaign.

V.       UNLICENSED MONEY SERVICE BUSINESS LINKED TO THE AL-QASSAM
         BRIGADES’ FUNDRAISING SCHEME

         95.     Once the al-Qassam Brigades amassed BTC from the above donor accounts in this

fundraising campaign, the organization typically converted the virtual currency to traditional fiat

currency or exchanged it for something of value, such as a gift card, in order to spend the BTC.

         96.     At least one unlicensed money service business (“MSB”) using Defendant

Property 179 at Virtual Currency Exchange 12, served this purpose for the al-Qassam Brigades,

and was linked to the terrorist fundraising scheme, as detailed below. Defendant Property 179,

was also connected to another account at Virtual Currency Exchange 12, Defendant Property

180, which operated an intertwined unlicensed MSB. These two Defendant Properties, together

conspired to launder monetary instruments and violate MSB registration requirements.

    Defendant                                        User ID
    Property
        #
       179                                           931770

      180                                            2319627


         97.     Using Blockchain analysis, law enforcement traced at least one “cash-out”

transaction from the al-Qassam Brigades to Defendant Property 179. Specifically, on or about

February 14, 2019, approximately 0.066 BTC was sent, collectively, 1 from Defendant

Property 4, Defendant Property 8, and Defendant Property 9 to a BTC address starting with




1
  BTC transactions can include multiple inputs and outputs. In this example, BTC stored in three
separate BTC addresses were collectively sent to one BTC address.


                                                35
              Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 36 of 52




1L7N. Within a few hours, BTC address 1L7N sent approximately 0.069 BTC to Defendant

Property 179, an account at Virtual Currency Exchange 12.

       98.      On or about October 16, 2017, Defendant Property 179 was registered to a

Turkish national, Mehmet Akti (“Akti”) who later told Virtual Currency Exchange 12 that he used

the account for the “purchase and sale of cryptocurrency, as well as the provision of services

related to this activity.” Akti was not registered with the Financial Crimes Enforcement Network

(“FinCEN”) as an MSB at the time of this statement.

       99.      In spite of this lack of registration, Virtual Currency Exchange 12 records show that

Akti operated a prolific virtual currency MSB from Defendant Property 179. Specifically,

between October 2017 and March 2019, Defendant Property 179 was in receipt of approximately

2,328 BTC, 2,296 ETH, and U.S. dollar wires totaling $82.8 million. All of the U.S. dollar wires

originated from one bank account. Due to the nature of correspondent bank transactions, these

international wires transited from outside the United States into the United States and then back

out to the intended destination. Akti then used these U.S. dollar wires to acquire additional virtual

currencies, primarily BTC and ETH.

       100.     During the same period, Akti withdrew large amounts of virtual currency from

Defendant Property 179, to include approximately 11,228 BTC, 7,063 ETH, 957,109 XRP, and

118,008 EOS. Notably, these withdrawals were sent to over 250 unique cryptocurrency wallet

addresses and involved transactions totaling over $90 million. Akti used Defendant Property

179 to service hundreds of customers for whom he transmitted these funds, as an unlicensed MSB.

       101.     Virtual Currency Exchange 12 records further show that at least six of Akti’s

customers lived in the United States at the time of the transactions with Defendant Property 179,

or relied on an account at a U.S.-based virtual currency exchange to use Akti’s services. In total,




                                                 36
              Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 37 of 52




Akti sent these U.S. nexus customers, approximately 373 BTC from Defendant Property 179, as

part of his unlicensed money transmitting business.

       102.     On or about February 25, 2019, Virtual Currency Exchange 12 requested “Know-

Your-Customer” (“KYC”) information from Akti. On or about March 8, 2019, Akti provided the

requested KYC information. Three days later, Akti liquidated most of Defendant Property 179

by transferring almost all of his cryptocurrency to other wallet addresses.

       103.     Nearly half of Akti’s cryptocurrency was redeposited into a second account at

Virtual Currency Exchange 12, Defendant Property 180. In total, approximately 42.2 BTC,

2,465 ETH, 123,500 XRP, and 70,055 EOS was transferred through a network of intermediary

wallet addresses from Defendant Property 179 to Defendant Property 180.

       104.     Records show that Defendant Property 180 was opened by, and registered to

Husamettin Karataş (“Karataş”), on March 20, 2019, nearly the same time as Defendant Property

179’s liquidation.

       105.     Karataş admitted in a signed affidavit that he operated a cryptocurrency exchange

from Defendant Property 180. Financial records and Blockchain analysis confirm this fact.

These records and analysis also reveal the Defendant Property 180 relied on the U.S. financial

system to operate this exchange business, without the requisite FinCEN registration.

       106.     Specifically, in addition to the cryptocurrency received from Akti, Defendant

Property 180 received cryptocurrency and U.S. dollar wires valued at approximately $2.1 million

dollars between April 2019 and July 2019. During this same time period, Defendant Property

180 withdrew cryptocurrency valued at approximately $2.3 million dollars, transferring this

cryptocurrency to approximately 17 unique wallet addresses.




                                                37
              Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 38 of 52




       107.     One of Karataş’s customers transacted within a U.S.-based virtual currency

exchange. In total, this customer received approximately $19,290 USD from Defendant Property

180. Notably, this same customer and account had previously transacted with Akti at Defendant

Property 179 in the amount of 2 BTC.

       108.     Defendant Property 179 and Defendant Property 180 shared a number of other

customers. This included a customer that sent U.S. dollar wires, totaling approximately $82.8

million dollars and $500,000 respectively, to Defendant Property 179 and Defendant Property

180.

       109.     Defendant Property 179 and Defendant Property 180 also shared common IP

addresses and log in identifiers, further linking the accounts and their owners: Defendant

Property 179 and Defendant Property 180 were both logged into within minutes of each other

using a mobile device utilizing the same IP address, operating system version, and internet browser

version between May 2019 and August 2019. One of these IP addresses, 78.180.183.249, was the

primary IP address utilized to access both accounts.

                                COUNT ONE – FORFEITURE
                                  (18 U.S.C. § 981(A)(1)(G)(I))
       110.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 107 above as if fully set forth herein.

       111.     Hamas is a designated foreign terrorist organization.

       112.     The above described scheme involves the fundraising campaign of this designated

foreign terrorist organization, and its military wing, the al-Qassam Brigades, to finance terrorism

via BTC solicitations involving the Defendant Properties.

       113.     The Defendant Properties are subject to forfeiture to the United States, pursuant to

18 U.S.C. § 981(a)(1)(G)(i), as assets of a foreign terrorist organization engaged in planning or




                                                 38
              Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 39 of 52




perpetrating any federal crime of terrorism (as defined in section 2332b(g)(5)) against the United

States, citizens or residents of the United States, or their property, and as assets affording any

person a source of influence over any such entity or organization.

                                  COUNT TWO – FORFEITURE
                                    (18 U.S.C. § 981(a)(1)(A))

       114.     The United States incorporates by reference the allegations set forth in Paragraphs

93 to 107 above as if fully set forth herein.

       115.     The Defendant Properties were involved in a conspiracy to launder and the

laundering of monetary instruments intended to promote the carrying on of a specified unlawful

activity, that is, providing material support or resources to a designated foreign terrorist

organization, namely Hamas, in violation of 18 U.S.C § 2339B.

       116.     Defendant Property 179 and Defendant Property 180 were also involved in a

conspiracy to launder and the laundering of monetary instruments intended to promote the carrying

on of a specified unlawful activity, that is, operating an unlicensed money transmitting business,

violations of 18 U.S.C. § 1960.

       117.     As such, the Defendant Properties are subject to forfeiture, pursuant to Title 18,

United States Code, Section 981(a)(1)(A), as property involved in a transaction or attempted

transaction in violation of 18 U.S.C. § 1956, or property traceable to such property.

                                     PRAYER FOR RELIEF

       WHEREFORE, the United States of America prays that notice issue on the Defendant

Properties as described above; that due notice be given to all parties to appear and show cause why

the forfeiture should not be decreed; that a warrant of arrest in rem issue according to law; that

judgment be entered declaring that the Defendant Properties be forfeited for disposition




                                                39
            Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 40 of 52




according to law; and that the United States of America be granted such other relief as this Court

may deem just and proper, together with the costs and disbursements of this action.

Dated: August 13, 2020

                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney
                                             N.Y. Bar No. 4444188

                                      By:    __/s/_Jessi Camille Brooks
                                             Jessi Camille Brooks, C.A. Bar No 983055
                                             Zia M. Faruqui, D.C. Bar No. 494990
                                             Assistant United States Attorneys
                                             555 4th Street, N.W.
                                             Washington, D.C. 20001
                                             (202) 252-7745
                                             Jessica.brooks@usdoj.gov

                                             Danielle Rosborough D.C. Bar No. 1016234
                                             Trial Attorney
                                             National Security Division
                                             United States Department of Justice
                                             950 Pennsylvania Avenue, NW
                                             Washington, DC 20004
                                             Office: (202) 514-0849 (main line)




                                                40
            Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 41 of 52




                                       VERIFICATION

       I, Christopher Janczewski, a Special Agent with the Internal Revenue Service-Criminal

Investigations, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing

Verified Complaint for Forfeiture In Rem is based upon reports and information known to me

and/or furnished to me by other law enforcement representatives and that everything represented

herein is true and correct.

Executed on this 13th day of August, 2020.

         /s/ Chris Janczewski          _
Special Agent Chris Janczewski, IRS-CI


       I, William Capra, a Special Agent with the Homeland Security Investigation, declare under

penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.

Executed on this 13th day of August, 2020.

         /s/ William Capra              _
Special Agent William Capra,
Homeland Security Investigation




                                                41
            Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 42 of 52




                                    ATTACHMENT A:

VIRTUAL CURRENCY EXCHANGE ACCOUNTS

        Accounts at Virtual Currency Exchange 1:

Defendant                                    Account Identifier
Property
    #
    1                          3PajPWymUexhewHPczmLQ8CMYatKAGNj3y

    2                           3LrjAKNfnyX2BGmor6ZNxvZutM1Q3KEejZ

    3                            1HrPF5CPqJiWbkroxheU5LcHL7bZNDi76v

   131                         17cZ7CBhSPHn2gDkfNgrwNmHFDDHX7zC6q

   132                           1J6665h8Njpva6crm1VSFwW8BToNFxaPxz

   133                          1GeLggwn8GqtTW6CYFUwerybHkzcNqPqaX

   134                          1Jp1Kwn43qzHWt7bGMdgZS9ZPbTi7rK9AY

   135                        1MgudcZEMXpB8uXUswuGHgDBTNmUZ8ZkZD

   136                        1PmAgUZXVvKMRcS37Hu2XVqdkovKG8ZPTk

   137                            1FUgt1eY69Ric3oaqtNK1xUex7dqph1eEv

   138                         3HB3GQhNxjfvPYKBYfUZwUVpSatqE8tHBb

   139                           3QqerQBe5duLc9YwqvKvDPAc3TJZxcfrsw

   140                         3E8yaNXEKQnnFMvnyyrwxaM9DaqNxHpFzP

   141                           3FeZrRq9nisxeR4RxBdj4DnhJSsABtGBAC

   142                          119Yw1qsUihJmBu68gcqgN36CrGy92d4aNX

   143                          32sVYnjTbnULtPKT8wuSNc7mzdwyuDDuAr




                                             42
         Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 43 of 52




     Accounts at Virtual Currency Exchange 2:

Defendant                                 Account Identifier
Property
    #
   144                      13gGNrqWGPN5XxYNnceWEgGykuHuaFhPFM

  145                        1LuGcrfVyQ8KK1QuQysZcgoRtg7nuU55DH

  146                                      User ID: 35764207

  147                         1DjYVV19zAuJPcXjn44is2CsAn4sW4it5W

  148                      15WrJ9vkvw46HGaD9PKpDLkGD6MCX8CEVR

  149                        14sXBGZZzeunJuyyA1fJY4tKyC5RM7WYTP

  150                       1LGcSmCwR2eMurxgwLeJtV9iRoLHCVNv3G

  151                          1Fyyfqjo4pvxwv6yqW5FrzrNspsYrX6ErX

  152                                      User ID: 20920319

  153                        1P49duqmF5PwRSEpmL13F9QS8y3jVe4zjW

  154                        1BU8uxGuoFeATAey8XG91Q6Ux23tTTeYyx

  155                         1DPuLoyzjjTsbGFNcWFu7eK52uYg1qFHtr

  157                                      User ID: 22237397

  158                         1XD6XifgGCsvcGBUzXqpNNnvC5j3y8gey

  159                       133sCL2aCviV8N1TLngFGco7CDhHDmwChR

  160                        1A55bZqCNtFgASJHG4FxTNiAsU3jTt7DVo

  161                        1B7etAU8bG848QNXJjpe9XH9a1WrcWFm2Q




                                          43
         Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 44 of 52




     Account at Virtual Currency Exchange 3:

Defendant                                  Account Identifier
Property
    #
   156                         34vKeiCwwu5guBZhr4J8RbnKTus8q1j7Sa



     Accounts at Virtual Currency Exchange 4:

Defendant                                  Account Identifier
Property
    #
   162                       3A2KA243cB17yFFWEcWqffTi3c9CAvq8Dh

  163                         3JXrtFWn7kaoz75bPqD23kPpMtKZiK3j2w



     Account at Virtual Currency Exchange 5:

Defendant                                  Account Identifier
Property
    #
   164                        35Yn5sRoasPArcXhN3Uz2HANn34rYg7ihG



     Account at Virtual Currency Exchange 6:

Defendant                                  Account Identifier
Property
    #
   165                       31mT7hQ7V6B58hfNVJchZTXP7gANpZjUjK



     Account at Virtual Currency Exchange 7:

Defendant                                  Account Identifier
Property
    #
   166                  Account at Virtual Currency 7 identified by email address




                                           44
         Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 45 of 52




     Accounts at Virtual Currency Exchange 8:

Defendant                                 Account Identifier
Property
    #
   167                      3AwD6c5H2Hp6v73Md7Aon5n6HJU5YoBpDz

  176                         373k2ZQFXVsCtqdFyzRj7zmtsz1aP9dWoZ



     Accounts at Virtual Currency Exchange 9:

Defendant                                 Account Identifier
Property
    #
   168                                Account number: 11398678

  169                         1GgELQKEcqn572mvHKtzPBrjZ9L3bpKiLi

  170                                 Account number: 11436806

  171                        1Eg7YSoJiqUV7ERsDXiGKExtyJkkXR7NHr

  178                         1JJrTJgxSNqEPDrRBogD7odjvCwuog9Cqb



     Accounts at Virtual Currency Exchange 10:

Defendant                                 Account Identifier
Property
    #
   172                                 Account number: 5806702

  173                                  Account number: 6971221

  174                         3QRGcu41GN8cGYkp49xrv8VB7prLkokzLk




                                          45
          Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 46 of 52




      Accounts at Virtual Currency Exchange 11:

Defendant                                  Account Identifier
Property
    #
   175                        1Mduu84x4Wm7FWm5vgaNvtk3APhEw1661t

   177                         1D9jDMKhss9vtmeRWeBA6tmts52JoQyezk



      Accounts at Virtual Currency Exchange 12:

Defendant                                         User ID
Property
    #
   179                                            931770

   180                                            2319627



VIRTUAL CURRENCY ADDRESSES

 Defendant                               Virtual Currency Address
 Property #
     4                        17QAWGVpFV4gZ25NQug46e5mBho4uDP6MD

     5                          1KDFQFnFfy9gJgXF18U3vpfeJQAeixPp1K

     6                           1HQhQfFPesW8znZdsdizHnA8ggvtc6NJ4k

     7                         1AW9z69zW2Wpg5i2gFs9YzkvZLjzDNx5VG

     8                          14EwXyqiB3yVLDJ1zVNevvEDpyyhBdnzjk

     9                         14S3GUHsqSY2am6yCPqEhb72sECUUbnRtE

    10                           14dRMzjmatz7zkc7iRYaitMvw4YPxXJYHf

    11                         1JJQceg2YZuCsJxUvAAVwU2YH4wDwxQoy6

    12                         1EQFWyM1gTus8cnuwHQErnaED3um1py2pF

    13                           19ncZQTCBfvfW5bsM7v3Pe7t6nzu4GZy4r



                                           46
     Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 47 of 52




14                       31hnjnw7Xe8e183u2qffHt4qpLFLfergmF

15                     31idyYGpkmev8S1Kve8TvHExYdFeDM2saV

16                     31iUH4sRXJt9F8MnnpVY1HAxUZ1qZQ4Z7x

17                      31iZbakXU1arYMMyiCgceipKjUxCF19N5j

18                    31jbxdhDYxkB6ULhsk7VMLsNB3KQgTREUZ

19                     31k6eLZLTP1adv7EqZNkbnd8Jm1oHnULuP

20                    31mnD8FtBVyHh6CCFsUwiTFHuu6RMTCjcR

21                    31mUJqpqH8HLsGaxMdARTgdPHkbWbq2yuQ

22                      31n5MTyfWEFFm7pXf7e9Qt2i5Ec8jKA1py

23                     31nob3VbXpByQZBuvHdFF1vcwjBoSd1xJF

24                    31o5C1u66MjVZMrcJHzHYuQFk9XuDUznqX

25                      31osZ4w7nPC2wbezG3fhu7fraUNBeEfdyA

26                     31ot27eWxmxbQtVWmpiSyuakJNKqwc4uSZ

27                     31otG9J9PWZ5GuUaAFVwuzP5nrAX6sVNh8

28                      31p9vft5AqYgt7uPxTXCis97zHE2E8RkTG

29                     31pmPV1XpevjEUzPtmr5sDXm8s4YzTyaS2

30                    31pWw13YTX5h9EY6T5hjcRDT4bDF6cQMXR

31                    31pYNazDxCwnhAyVCNqpELTE66qi4KcEA5

32                     31qeJQa6Y6LL74HDBe5ZkuE7GxfMvUAh7t

33                      31qk3S4hqj5KfedbVo45nFdvrXQ6TnYtY2

34                    31qMgW6GideWcAHTdYf4GN3UEKEzVTP6jb

35                    31qv732ydN8kbUyLYbv5QBNDyHRbRqL5wo

36                     31rbKDq1pwA1GLHwa82cySVrkTo1R6htMK



                                 47
     Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 48 of 52




37                    31rhvmw3BPW9bYXvV6RJ4ZuwgUP2QbN6Wp

38                     31rQoLSQkVa2SQhgRByhrM5e69KaKPntpp

39                      31rZQb9DM2Fz5Yqi47UTsZ3FttETRAvbeu

40                      31s1NZm8S16JsedBDJcSX815ikhNCkro28

41                       31spTrrz7g2nCtf7JPVFrsAwiQi6SGJygU

42                   31tKBTcV4bWYLEXzSwByPuJWmEnWkNUXNs

43                      32LjBurh7tKVpxmhhEhfPUnKYzV7jxzane

44                    33mskKAPj8RVaFcSaCDtWtpCQYNCp4dFLw

45                     344Aycb4ZzEZXEF26qgbGrfYjFEqMJbN6F

46                      38vt9RRxHJboCyFbTieWT1sFKxbacKeBgg

47                     3AHkpUF4zgvxVxRPKNrTQyo4NrZ1PH8x5Z

48                     3CafimPzKw8ZhXQyQjojD2GDNpwsaQb12J

49                     3DTLocTRA6s4LyZGnSN5g4aRfLd8FVaxHh

50                    3Ea4umPPeQGELifMTXWmkJAZCzijBuYtVm

51                      3EaD7SfNXda1LujuB1fyi8mzuA1qmrsUAq

52                     3EaGnTmpjGYRSV2KAkrgP6zg2uhPHAw15o

53                     3EaKhQrXE2oZ6b74H7ML2SipNU7cdXhqDz

54                     3EaPVCEnRRWZ96qJR8p6JgvgeTmGshvZRy

55                   3EbyqWHMMzE96mMmB6bASnXsaGinwq7now

56                     3EciaU3UgTycJvmD2KC4YG4NBoh6fqpZFU

57                     3EcQ7XQXQiSS27LgV3hrvsXFntN7GxAxzf

58                   3EdXMhAWLKg7PJfLbEKRCMm8Ldm6dsZDzT

59                    3EeAr4pt2n9wjeFWY5XXTK1AGcmfTLG2hB



                                 48
     Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 49 of 52




60                     3Eein3xzdKxrvKQQJp5Y5H8cbqrhoEKW1N

61                     3EekremuSe1bnR43w9nZMG2W7YMkbvgPEa

62                    3EemNUbRZoov3jp38BZuAJhSXxnSKQRN9F

63                     3EeNxvKupEyozjPEvoccaZBQN2TVTgndgP

64                    3EeqkFMzUEPMpB4PZeDe1yHBmLVSiQ6QdX

65                      3EeyeaD1YXwrkQGeYgo7QsoJi9tL9CZrxw

66                     3EfH1Jk9JBqu6cHqXWUysRiM16HS5bjeK6

67                   3EfKyF6eCRVTmvoMXPk8jUgDWfMXXAhhVq

68                     3EfUV43ULkkxsezDDbfnh9acBWhCNXQw3p

69                     3EfYuiuGvoU6quCSD7RNHBQAngqkfjtu75

70                     3EfzSMeN4ds6HXTWP4FZeVZynJTSvvtUgN

71                     3EgLDToL4NS51KC7LzY8rw6CsLeaoUVzzz

72                      3Egn1PtQuctJViaK5E9gn2BYUZ9vkoyhQY

73                     3Egrrh9KgqYYnwoTic2mGrNNqUg7H2xMzt

74                      3EguPmkenPJa5ezKgRi41nnnz7JwUvexfy

75                    3EWxNDQg52QH7ZXrAfxU22T5XyKCtxUG8Q

76                     3EX4bu9vjudVXnFEXJq7pRW7qboPLPcCpU

77                    3EX9MLM6pTK6nvajFj4woTx2nT7NXBXrLZ

78                     3EXBCqAR9jW2XJsGK6pAifLhZrg76vDJxF

79                    3EXUxdgs5JjmBTvhpCCtyYXveHXW9Ykxmc

80                    3EXzujBDN5cVDeRgysMpQjyK8AZ3eZ7m5L

81                     3EY8Ln5c51jwY4x7pKroCETEAK6Ch4EDVu

82                      3EYc9agtyf5xjdX6gjXNXQVvxUb3UNtTzc



                                 49
      Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 50 of 52




83                       3EYwWQxei7iFczcr99LcJAa5pFtFdyQrYX

84                      3EZ6VeppfgZc3bGuefA7V5g17i9BnnNVWD

85                       3EZetpgN7K5jow7sv9dKQZ2tL6JfNJU4Hy

86                      3EZf21ULWjqpLDtzJU1qbfqxgHqaPDpdUD

87                    3EZfMVxWBNBUm23HUvvaQXcET3WbkR34oS

88                       3EZG4CNSAiDchj5mU5NehxtqVZgJqj3tuN

89                     3EZQYLt6XAaWgwqm6PUHAKPGcfNtt3oY6T

90                     3EZvc5LA6WjchP7VWY3BohXZ6u73xo3WcE

91                      3EZx1DuWqwuRhErsoZJva2ibp8FUuYjBvC

92                      3Fq8LkKoJU61MVqL7HJiPR3ecEpxEmqKkU

93                       3FqsDefk77P9jQKbnM9qyQiyF13JFYcHTR

94                       3FqsDefk77P9jQKbnM9qyQiyF13JFYcHTR

95                     3FqV49yKKscsMV3JLmEX6NBm92bdZB83SZ

96                     3FqV49yKKscsMV3JLmEX6NBm92bdZB83SZ

97                      3Fr2ejXvkk7ccWx4of2TTBkkN4Z8PhmBkW

98                      3Fr2ejXvkk7ccWx4of2TTBkkN4Z8PhmBkW

99                      3Fr4DFkumQffMD9crpSxSP4oQ2dQRA75Ev

100                     3Fr4DFkumQffMD9crpSxSP4oQ2dQRA75Ev

101                    3Fr9hEMfYCnRoNyd9wEBJPMVgSEgVRxFXT

102                     3FraSMiSHqntVAxiAiaPaD2z2K1YMvmSu9

103                      3Freatgh7mpUhSjvrzUvDR4kR23ERYu3Gz

104                      3FrfgNJ6cMoLt4DvSokLRWJYhs3iR58uG6

105                     3FrGKydHtTg1mgrwzaBdCF2TLq6dne7sQW



                                  50
      Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 51 of 52




106                    3FrgLnW4DQWJQXkaHQm1rvH4GFk7MPpRzy

107                      3Frh4A8Tecb1YFsf9T64TCvE6XCqv17Mse

108                    3FricPpCwRFkL7zvYBKNEYMGUQp5F7Qj47

109                    3FrP22X7MGdQZX66FHDPsrMvGoxFzFxxSD

110                     3FrPk5dAyqSpvs1bM43hRFHwHVmnosHw3B

111                     3FrRV3hZKuBJmd9oEHuwPbq4Dq1f49yzus

112                      3FrS1Vm2Vha1JrMTrGiyCxpwjvEx27cfS8

113                     3FrSvZWjvDSGrRDPG6fdwEEEsUkrY65ZU7

114                     3FrTayH9wkCnNkTTkfuqx7SVQQzzCQd5Cp

115                     3FrUtZ3dXoGNDWejDbXanYEfZR56JyiLsT

116                      3FrVsAxKhtau1kcjVY8iXQNo2i1uZD6orS

117                     3FrZphLBUTm9aTiXhnZTA3piVJ4oTxjpBU

118                      3FtDtZdVMY53Jjk8fCPxydXb633jFdj3wo

119                     3FtHfUNd2zgSY8FNW4Aq2f88wwSYiyVacg

120                       3Ftpn5gXf79Zurdf7PYGfQZiipgVqEiUkg

121                     3FvrNAv5KaEWVA7o8JJKFqeCfCP28JqRDt

122                    3FvV3xyheg6BWAjX8Yy6dcENRfmhMnAZ6a

123                     3Fw3NTwtmk8zQuwg6s2FPniXWPKirfqAgP

124                    3FWSkG5NmyXF3rqMav7piXiJUDYzKpgFRT

125                   3JaDQWNPyysYRcNNQxgkwSUpApXvn3XkBW

126                    3La8eKaybxVeBLDxGNSyydVRoX9ZxjrDCW

127                     3LhP8JYJ77cj2eVXBasY92Z6omTyRbUdbh

128                      3Ngo99WAQieMEJGf5WJz2ycH1reFkjd6yg



                                  51
         Case 1:20-cv-02227 Document 1 Filed 08/13/20 Page 52 of 52




   129                     3QGyLXfEdN1iPt21toAf4qhM4zQ8zsDMMy

   130                     3Qms9Dk4ViL2LNfup8J5fYLXYCWsXj43Qa



ACCOUNTS AT FINANCIAL INSTITUTION 1

Defendant               Account Ending                      Email Address
Property
    #
   181                      40816                           Hamas Email 1

   182                      17365                           Hamas Email 1

                                                            Hamas Email 2

   183                      01709                           Hamas Email 2

                                                            Hamas Email 3

   184                      08539                           Hamas Email 4

   185                      52104                           Hamas Email 4



DOMAIN NAMES

   Defendant                              Account Ending
   Property #
      186                                  alqassam.net

      187                                   alqassam.ps

      188                                   qassam.ps




                                     52
                              Case 1:20-cv-02227 Document 1-1 Filed 08/13/20 Page 1 of 2
                                                                    &,9,/&29(56+((7
-6 5HY'& 
, D 3/$,17,))6                                                                     '()(1'$176
                                                                                      FIFTY-THREE
                                                                                                  VIRTUAL CURRENCY ACCOUNTS, ONE HUNDRED
United
      States of America                                                               
                                                                                       TWENTY-SEVEN VIRTUAL CURRENCY PROPERTIES, FIVE ACCOUNTS
c/o
   U.S. Attorney's Office
                                                                                       HELD AT FINANCIAL INSTITUTION 1, THE ALQASSAM.NET DOMAIN,

555 Fourth Street, N.W.
                                                                                      THE ALQASSAM.PS DOMAIN, and THE QASSAM.PS DOMAIN
Washington,

              D.C. 20530
                                                                                         COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT BBBBBBBBBBBBBBBBBBBBB
    E COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF BBBBBBBBBBBBBBBBBBBBB
                                                                                                          ,1863/$,17,))&$6(621/< 
                     (;&(37,1863/$,17,))&$6(6                                         NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

    F ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                             ATTORNEYS (IF KNOWN)

Jessi Camille Brooks (202) 252-7745
Assistant United States Attorney
555 4th Street, N.W.,
Washington, DC 20530
,,%$6,62)-85,6',&7,21                                               ,,,&,7,=(16+,32)35,1&,3$/3$57,(6(PLACE AN x IN ONE BOX FOR
      (PLACE AN x IN ONE BOX ONLY)                                      PLAINTIFF AND ONE BOX FOR DEFENDANT) )25',9(56,7<&$6(621/<
                                                                                                37)    ')7                            37)                                 ')7
o       1 U.S. Government        o   3 Federal Question                                                     
          Plaintiff                   (U.S. Government Not a Party)     Citizen of this State        o1 o1               Incorporated or Principal Place         o4 o4
                                                                                                                         of Business in This State
o       2 U.S. Government        o   4 Diversity                       Citizen of Another State     o2 o2               Incorporated and Principal              o5 o5
          Defendant                    (Indicate Citizenship of
                                                                                                                          Place of Business in This State
                                        Parties in item III)             Citizen or Subject of a
                                                                         Foreign Country
                                                                                                      o3 o3               Foreign Nation                          o6 o6
                                                                                                                                                                  

                                                   ,9&$6($66,*10(17$1'1$785(2)68,7
                 3ODFHDQ;LQRQHFDWHJRU\$1WKDWEHVWUHSUHVHQWV\RXU&DXVHRI$FWLRQDQGRQHLQDFRUUHVSRQGLQJ1DWXUHRI6XLW 
o       $Antitrust       o   %Personal Injury/                      o    &Administrative Agency                     o      'Temporary Restraining
                                 Malpractice                               Review                                          Order/Preliminary
                                                                                 
         $QWLUXVW                                                                                                                           Injunction
                                  $LUSODQH                                    0HGLFDUH$FW
                                                                                                                                          
                                  $LUSODQH3URGXFW/LDELOLW\             
                                                                                                                                    $Q\QDWXUHRIVXLWIURPDQ\FDWHJRU\
                                  $VVDXOW/LEHO 6ODQGHU               6RFLDO6HFXULW\
                                                                                                                                    PD\EHVHOHFWHGIRUWKLVFDWHJRU\RIFDVH
                                                                                   +,$ II 
                                  )HGHUDO(PSOR\HUV/LDELOLW\                                                                  DVVLJQPHQW
                                                                                   %ODFN/XQJ                              
                                  0DULQH
                                                                                   ',:&',::  J                              ,I$QWLWUXVWWKHQ$JRYHUQV 
                                  0DULQH3URGXFW/LDELOLW\
                                                                                   66,'7LWOH;9,                              
                                  0RWRU9HKLFOH                                                                                
                                                                                   56,  J 
                                  0RWRU9HKLFOH3URGXFW/LDELOLW\                                                              
                                                                              2WKHU6WDWXWHV
                                  2WKHU3HUVRQDO,QMXU\
                                                                                   $JULFXOWXUDO$FWV
                                  0HGLFDO0DOSUDFWLFH
                                                                                   (QYLURQPHQWDO0DWWHUV
                                  3URGXFW/LDELOLW\
                                                                                   2WKHU6WDWXWRU\$FWLRQV ,I
                                  +HDOWK&DUH3KDUPDFHXWLFDO
                                                                                   $GPLQLVWUDWLYH$JHQF\LV
                                  3HUVRQDO,QMXU\3URGXFW/LDELOLW\
                                                                                   ,QYROYHG 
                                  $VEHVWRV3URGXFW/LDELOLW\
                                                                              
                                  

o      (General Civil (Other)25              o     )Pro Se General Civil
5HDO3URSHUW\                             %DQNUXSWF\                                   )RUIHLWXUH3HQDOW\                                  
     /DQG&RQGHPQDWLRQ                     $SSHDO86&                        'UXJ5HODWHG6HL]XUHRI                &RQVXPHU&UHGLW
     )RUHFORVXUH                           :LWKGUDZDO86&                    3URSHUW\86&                     &DEOH6DWHOOLWH79
     5HQW/HDVH (MHFWPHQW                                                            2WKHU                                      6HFXULWLHV&RPPRGLWLHV
     7RUWVWR/DQG                    3ULVRQHU3HWLWLRQV                                                                               ([FKDQJH
     7RUW3URGXFW/LDELOLW\                'HDWK3HQDOW\                                                                           $UELWUDWLRQ
     $OO2WKHU5HDO3URSHUW\               0DQGDPXV 2WKHU                    2WKHU6WDWXWHV                                      $GPLQLVWUDWLYH3URFHGXUH
                                                &LYLO5LJKWV                             )DOVH&ODLPV$FW                           $FW5HYLHZRU$SSHDORI

3HUVRQDO3URSHUW\                              3ULVRQ&RQGLWLRQV                        6WDWH5HDSSRUWLRQPHQW                     $JHQF\'HFLVLRQ
     2WKHU)UDXG                           &LYLO'HWDLQHH±&RQGLWLRQV             %DQNV %DQNLQJ                            &RQVWLWXWLRQDOLW\RI6WDWH
     7UXWKLQ/HQGLQJ                      RI&RQILQHPHQW                        &RPPHUFH,&&                              6WDWXWHV
     2WKHU3HUVRQDO3URSHUW\                                                           5DWHVHWF                              2WKHU6WDWXWRU\$FWLRQV
     'DPDJH                        3URSHUW\5LJKWV                                   'HSRUWDWLRQ                                LIQRWDGPLQLVWUDWLYHDJHQF\
     3URSHUW\'DPDJH                      &RS\ULJKWV                               1DWXUDOL]DWLRQ                            UHYLHZRU3ULYDF\$FW 
     3URGXFW/LDELOLW\                  3DWHQW                                   $SSOLFDWLRQ
                                                7UDGHPDUN                                2WKHU,PPLJUDWLRQ
                                                                                             $FWLRQV
                                           )HGHUDO7D[6XLWV                                 5DFNHWHHU,QIOXHQFHG
                                                7D[HV 86SODLQWLIIRU
                                                                                               &RUUXSW2UJDQL]DWLRQ
                                                GHIHQGDQW                        
                                                ,567KLUG3DUW\86&
                                Case 1:20-cv-02227 Document 1-1 Filed 08/13/20 Page 2 of 2
o     *Habeas Corpus/                       o      +Employment                            o   ,FOIA/Privacy Act                o        -Student Loan
      2255                                      Discrimination                                                                              
                                                                                                                                                   
      +DEHDV&RUSXV±*HQHUDO                    &LYLO5LJKWV±(PSOR\PHQW                 )UHHGRPRI,QIRUPDWLRQ$FW                5HFRYHU\RI'HIDXOWHG
      0RWLRQ9DFDWH6HQWHQFH                       FULWHULDUDFHJHQGHUVH[           2WKHU6WDWXWRU\$FWLRQV                  6WXGHQW/RDQ
      +DEHDV&RUSXV±$OLHQ                      QDWLRQDORULJLQ                        LI3ULYDF\$FW                         H[FOXGLQJYHWHUDQV 
      'HWDLQHH                                 GLVFULPLQDWLRQGLVDELOLW\DJH       
                                                       UHOLJLRQUHWDOLDWLRQ                   

                                                                                                      

                                                   ,ISURVHVHOHFWWKLVGHFN                    ,ISURVHVHOHFWWKLVGHFN 

o     .Labor/ERISA                           o      /Other Civil Rights                    o   0Contract                        o        1Three-Judge
           (non-employment)                                  (non-employment)                                                                       Court
                                                                                                     ,QVXUDQFH                                 
      )DLU/DERU6WDQGDUGV$FW                     9RWLQJ LIQRW9RWLQJ5LJKWV             0DULQH                                    &LYLO5LJKWV±9RWLQJ
      /DERU0JPW5HODWLRQV                        $FW                                    0LOOHU$FW                                 LI9RWLQJ5LJKWV$FW 
      /DERU5DLOZD\$FW                            +RXVLQJ$FFRPPRGDWLRQV                    1HJRWLDEOH,QVWUXPHQW                     
      )DPLO\DQG0HGLFDO                          2WKHU&LYLO5LJKWV                        5HFRYHU\RI2YHUSD\PHQW              
      /HDYH$FW                                 $PHULFDQVZ'LVDELOLWLHV±                (QIRUFHPHQWRI                      
      2WKHU/DERU/LWLJDWLRQ                      (PSOR\PHQW                            -XGJPHQW                               
      (PSO5HW,QF6HFXULW\$FW                 $PHULFDQVZ'LVDELOLWLHV±               5HFRYHU\RI2YHUSD\PHQW                  
                                                        2WKHU                                  RI9HWHUDQ¶V%HQHILWV                  
                                                        (GXFDWLRQ                                6WRFNKROGHU¶V6XLWV                       
                                                                                                      2WKHU&RQWUDFWV                          
                                                                                                       &RQWUDFW3URGXFW/LDELOLW\                
                                                                                                       )UDQFKLVH                                 
                                                                                                       


925,*,1
o      2ULJLQDO     o 5HPDQG o 5HPDQGHGIURP o 5HLQVWDWHGRU o 7UDQVIHUUHGIURP o 0XOWLGLVWULFW o $SSHDOWR
3URFHHGLQJ    IURP6WDWH    $SSHOODWH&RXUW      5HRSHQHG      DQRWKHUGLVWULFW   /LWLJDWLRQ       'LVWULFW-XGJH
                         &RXUW                                                              VSHFLI\                                      IURP0DJ-XGJH
                                                                                                                                                           


9,&$86(2)$&7,21 &,7(7+(86&,9,/67$787(81'(5:+,&+<28$5(),/,1*$1':5,7($%5,()67$7(0(172)&$86( 

    18 U.S.C. § 1960; 31 U.S.C. § 5300; 18 U.S.C. § 981(A)(1)(G)(I); 18 U.S.C. § 981(a)(1)(A)
                                                                                                                               
9,,5(48(67(',1                             CHECK IF THIS IS A &/$66           '(0$1'                                   Check YES only if demanded in complaint
&203/$,17                             $&7,21 UNDER F.R.C.P. 23
                                                                                    -85<'(0$1'                   <(612
                                                                                                                                 
                                                                                                                                                                 ✘
                                                                                                          
9,,,5(/$7('&$6( 6                          (See instruction)
                                                                                    <(6     ✘              12                 If yes, please complete related case form
,)$1<

           08/11/2020
'$7(BBBBBBBBBBBBBBBBBBBBBBBBB                                                                      /s/ Jessi Camille Brooks
                                                    6,*1$785(2)$77251(<2)5(&2 5'BBBBBBBBB                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                   ,16758&7,216)25&203/(7,1*&,9,/&29(56+((7-6
                                                                 $XWKRULW\IRU&LYLO&RYHU6KHHW

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

            ,          COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                        of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

            ,,,        CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                        under Section II.

            ,9         CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                        represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                        nature of suit found under the category of the case.

            9,         CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

            9,,,       RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                        the Clerk’s Office.

            Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
